Citation Nr: 1123423	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for history of actinomycosis, status post right middle and right upper lobectomy, to include as secondary to service-connected asthma and/or exposure to chemical agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1992 to July 1996 and February 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for history of actinomycosis, status post right middle and right upper lobectomy, to include as secondary to service-connected asthma and/or exposure to chemical agents.  He asserts he contracted the lung disorder as a result of breathing unknown chemical agents during service.  See RO Hearing Transcript, page 6.  The Board notes that the Veteran was granted service connection for asthma in a January 2007 rating decision.

Service treatment records are available from the Veteran's first period of service from September 1992 to July 1996.  The only available service treatment record from the Veteran's second period of service appears to be the September 2003 Medical Evaluation Board report.  A remand is necessary to obtain treatment records from the Veteran's second period of active duty, from February 2003 to October 2003.  The Veteran also testified that he was in the Reserves for the period of July 1996 to February 2003.  See RO Hearing Transcript, page 5.  The Veteran's dates of service in the Reserves should be verified and any available service treatment records from this period of time should be obtained.

Additionally, the Veteran asserts he was exposed to chemicals during Chemical School while in service.  The Veteran's complete service personnel file should be obtained and associated with the claims file to determine if the Veteran was exposed to chemicals and/or when he attended chemical training.  If necessary, the RO should contact the United States Army and Joint Services Records Research Center (JSRRC) to determine if the Veteran was exposed to chemicals during service.  Any updated VA treatment records should also be obtained.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  To date, no opinion has been obtained regarding the etiology of the Veteran's history of actinomycosis, status post right middle and right upper lobectomy.  The Veteran should be afforded a VA examination and a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training with Reserves, and (2) forward any and all available service treatment records associated with such duty that are not already incorporated in the record, particularly those from February 2003 to October 2003.

The Veteran's complete personnel (201) file should also be obtained and associated with the claims file.

If no additional records are located or if the dates and character of the Veteran's service in the Reserves cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

2.  If further investigation is necessary to make a determination on any claimed chemical exposure not already verified by the available evidence, the RO should prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's claimed in-service exposure to hazardous chemicals (particularly during participation in schooling where such exposure might have occurred).  Copies of the Veteran's available service treatment records and service personnel records, and his contentions regarding exposure to hazardous chemicals should be forwarded to the JSRRC.

3.  Obtain and updated VA treatment records.

4.  Next, afford the Veteran a VA examination to determine the etiology and residuals of actinomycosis, status post right middle and right upper lobectomy.  

The claims folder should be made available to the examiner for review.  The examiner must take a complete history from the Veteran.  The examination should include any tests or diagnostic procedures felt to be appropriate for the claim.

The examiner should review all pertinent records associated with the claims file and offer comments and an opinion addressing:

a)  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's recurring actinomycosis and resulting residuals had its onset during service or is in any other way causally related to his active service, to include exposure to chemical agents;

b)  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's recurrent actinomycosis and any resultant residuals are proximately due to, caused by, or aggravated by his service-connected asthma;

c)  Additionally, if the examiner determines that the Veteran's actinomycosis clearly and unmistakably (i.e., undebatably) preexisted service, the examiner is asked to indicate whether there is a permanent increase in the severity of the underlying pathology associated with the respiratory disability which occurred during service. 

If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is clearly and unmistakably (i.e., undebatably) due to the natural progress of the disease.  If the examiner determines that the Veteran's respiratory disability did not increase in severity during service, the examiner should indicate as such.  The examiner must provide a complete rationale for any stated opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


